Citation Nr: 1028424	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-28 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals of deviated nasal 
septum surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1943 to August 
1946. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama, which denied service connection for residuals of 
deviated nasal septum surgery.  A timely appeal was noted from 
that decision.

In December 2009, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
case is back before the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, review of the record reveals that there has not 
been proper compliance with the Board's December 2009 Remand.  
The Remand directed that the Veteran be scheduled for a VA 
examination to determine the nature and etiology of any residuals 
of deviated septum surgery.  The examiner was requested to assess 
any currently diagnosed residuals of deviated septum surgery; 
opine whether any pre-existing deviated nasal septum condition 
increased in severity during the Veteran's active service beyond 
the natural progression of the disease; and whether it was at 
least as likely as not (50 percent probability or greater) that 
any current deviated nasal septum conditions were caused or 
aggravated by the Veteran's period of active service.  The 
examiner was asked to discuss the Veteran's lay statements 
concerning an aggravation of his pre-existing condition by 
February 1945 nasal surgery, as well as the Veteran's allegations 
of a continuity of symptomatology.  In the event the examiner 
could not reach a conclusion without resort to speculation, the 
examiner was asked to so indicate and state the reasons why an 
opinion could not be rendered.    

A VA examination report was received in February 2010.  Although 
the examiner noted that the claims file was reviewed, the 
examiner incorrectly stated that the Veteran's deviated nasal 
septum had an onset in 1945, when in fact the disorder was noted 
upon service entry in 1943.  A deviation of the septum was noted 
upon physical examination, and the Veteran's statements 
concerning aggravation of his condition as a result of in-service 
surgery were noted.  The examiner's opinion, however, did not 
comment on whether the Veteran's pre-existing septum deviation 
was aggravated as a result of his in-service surgery, and found 
that the question of whether it was at least as likely as not 
that the Veteran's deviated nasal septum was caused or aggravated 
by the Veteran's period of active service could not be resolved 
without resort to mere speculation.  The examiner did not provide 
an adequate rationale for his inconclusive finding as requested 
in the December 2009 Remand, stating only that his opinion was 
"based on review of C file, medical records, subjective 
[history]."  

It has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders of 
the Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to assure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Thus, a remand is required 
to ensure that the orders of the Board's December 2009 Remand are 
carried out.  The matter should be referred back to the February 
2010 examiner, if available, for an addendum clarifying his 
opinion and complying with the dictates of the Board's December 
2009 Remand.  

In April 2010, a private etiology opinion was received from Dr. 
J.P. Taggart, indicating that he had recently examined the 
Veteran and that, in his opinion, the Veteran "has a nasal 
injury that occurred in World War II that is contributing to his 
symptoms of nasal obstruction."  The examiner should also take 
Dr. Taggart's opinion into account when rendering the requested 
opinion. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall return the claims file 
to the February 2010 VA examiner for review, 
if available.  The examiner should indicate 
in the report that the claims file has been 
received, and that a review of the claims 
file has taken place.  

The examiner is requested to provide an 
addendum to his February 2010 opinion and 
clearly state whether the Veteran's pre-
existing deviated nasal septum underwent an 
increase in severity, beyond any natural 
progression of the disorder, as a result of 
the Veteran's active service, and whether it 
is at least as likely as not (50 percent 
possibility or greater) that the Veteran's 
current deviated septum condition was caused 
or aggravated by the Veteran's period of 
active service.   The examiner must consider 
the Veteran's lay statements concerning an 
aggravation of his pre-existing deviated 
nasal septum as a result of in-service 
surgery, and should acknowledge the Veteran's 
reports of continuity of symptomatology since 
service.  

The examiner must provide a comprehensive 
report including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to those 
conclusions.  The examiner must reconcile his 
or her opinion with the April 2010 opinion 
provided by Dr. Taggart.  If the examiner is 
unable to provide an opinion without resort 
to mere speculation, the examiner must 
explain why an opinion cannot be rendered.  

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.  If the appeal is returned to 
Board without compliance of the remand 
directives by the RO/AMC, or the RO otherwise 
having jurisdiction of the claims file, 
another remand will likely result.  Stegall, 
11 Vet. App. at 271.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 
